                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTONIO M. BOGAN,                                  )
 #R29595,                                           )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )   Case 1RíFY–00590íNJR
                                                    )
 WEXFORD HEALTH SOURCES,                            )
 JOHN DOE 1,                                        )
 JOHN DOE 2, and                                    )
 JOHN DOE 3,                                        )
                                                    )
                Defendants.

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff Antonio M. Bogan, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this civil

rights action pursuant to 42 U.S.C. § 1983. Bogan claims Defendants, Wexford Health Sources

(“Wexford”) and John Does 1-3 (members of Wexford’s utilization management team) have

denied and/or delayed necessary medical treatment for a painful cyst in his throat. He seeks

monetary damages and injunctive relief in the form of surgery to relieve the swelling and pain in

his throat.

        The Court must review the Complaint under 28 U.S.C. § 1915A. Under Section 1915A,

any portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or requests money damages from a defendant who by law is immune from

such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of

the pro se Complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577

F.3d 816, 821 (7th Cir. 2009).

                                                1
                                        THE COMPLAINT

       Bogan makes the following allegations in the Complaint (Doc. 1): In December 2018,

while Lawrence was on lockdown, Bogan’s throat swelled to three times its normal size. (Doc. 1,

p. 9). During the lockdown, Bogan submitted numerous requests for treatment, all of which went

unanswered. Id. Five to eight days later, when the lockdown ended, Bogan was examined by a

physician. Id. The physician ordered blood tests and prescribed oral antibiotics, injectable

antibiotics, and Ibuprofen. Id. Approximately six days later, a nurse practitioner examined Bogan.

Id. She told Bogan he had a thyroid abscess and prescribed additional antibiotics and Ibuprofen.

Id. The initial treatment provided some relief, however, the pain and swelling soon returned. Id.

Accordingly, the nurse practitioner ordered an ultrasound. Id. at p. 10.

       On January 31, 2019, after experiencing additional difficulties obtaining treatment, Bogan

filed an emergency grievance. (Doc. 1, pp. 10, 15-16). The warden deemed the grievance an

emergency and, on February 11, 2019, Bogan was examined by an outside specialist. (Doc. 1,

pp. 10, 17). The specialist told Bogan he had a cricoid cyst and would need surgery to relieve the

pain and swelling. He also said that Bogan needed an MRI prior to proceeding with surgery. Id.

       Bogan could not obtain an MRI without approval from Wexford’s utilization management

team members (John Does 1-3). Id. Accordingly, over the next few weeks, Bogan repeatedly

sought approval for an MRI. (Doc. 1, pp. 10-11, 18-22). On April 2, 2019, after filing a second

emergency grievance, Bogan finally received an MRI. (Doc. 1, p. 11). After completing the MRI,

however, Bogan received no additional treatment and, as of the date of filing, had not been

approved for surgery. Id.

       According to Bogan, John Does 1-3 are subject to liability for repeatedly denying and/or

delaying necessary treatment for his cricoid cyst (an MRI and surgery, as recommended by the



                                                 2
outside specialist). He also claims that Wexford and John Does 1-3 are subject to liability because

they have a “practice of denying or delaying medical treatment of serious medical needs.” Id. As

a result, Bogan claims he has experienced, and continues to experience, unnecessary pain and

suffering. Id.

                                                  DISCUSSION

        Based on the allegations in the Complaint, the Court designates a single claim:

        Count 1:          Eighth Amendment claim against Wexford Health Sources and John
                          Does 1-3 for deliberate indifference to Bogan’s serious medical
                          needs regarding his cricoid cyst.

        The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order is considered dismissed without prejudice as

inadequately pled under Twombly. 1

        Prison officials may be liable for an Eighth Amendment violation if they are “deliberately

indifferent to prisoners' serious medical needs.” Arnett v. Webster, 658 F.3d 742, 750 (7th Cir.

2011). A condition is considered sufficiently serious if the failure to treat it could result in the

unnecessary and wanton infliction of pain. See Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir.

1997). Additionally, “[d]eliberate indifference may occur where a prison official, having

knowledge of a significant risk to inmate health or safety, administers ‘blatantly inappropriate’

medical treatment, Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007), acts in a manner contrary

to the recommendation of specialists, Arnett, 658 F.3d at 753, or delays a prisoner’s treatment for

non-medical reasons, thereby exacerbating his pain and suffering.” Perez v. Fenoglio, 792 F.3d

768, 777 (7th Cir. 2019)(citing McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010).


1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
       Bogan’s allegations that John Does 1-3 delayed and/or denied necessary medical treatment

(an MRI and surgery), as recommended by a specialist, causing unnecessary pain and suffering

are sufficient to survive screening.

        Count 1, however, does not survive review against Wexford. According to the Complaint,

Wexford, through its utilization management team, is responsible for approving or denying

procedures such as MRIs and surgeries. Normally, a private corporation is shielded from vicarious

liability under Section 1983. Wilson v. Wexford Health Sources, Inc., 932 F.3d 513, 521 (7th Cir.

2019). In the prison context, however, Wexford is presumed to act under color of state law and is

thus treated as though it were a municipal entity. Jackson v. Ill. Medi-Car, Inc., 300 F. 3d 760, 766

n. 6 (7th Cir. 2002). Wexford can only be liable for deliberate indifference if an unconstitutional

policy or practice of the corporation caused the constitutional deprivation. See Perez, 792 F.3d at

780 & n. 5.

       Here, Bogan identifies no specific policy or custom attributable to Wexford, and he cannot

rely on a vague allegation that Wexford has “a practice of denying or delaying medical treatment

of serious medical needs.” (Doc. 1, p. 11). Bogan’s failure to identify a concrete policy or

affirmative act on the part of Wexford is fatal to his claims against this defendant. See Olive v.

Wexford Corp., 494 F. App’x 671, 673 (7th Cir. 2012) (allegation that Wexford had a policy of

“denying prison inmates adequate medical care” deemed insufficient to support claim against

medical corporation).

       Count 1 will therefore proceed against John Does 1-3 but will be dismissed against

Wexford Health Sources.




                                                 4
                                MOTION FOR RECRUITMENT OF COUNSEL

        Bogan has filed a Motion for Recruitment of Counsel (Doc. 3), which is DENIED. 2 Bogan

discloses several unsuccessful efforts to contact attorneys via written correspondence and includes

letters from three law offices declining representation. Accordingly, he appears to have made

reasonable efforts to retain counsel on his own. With respect to his ability to pursue this action pro

se, Bogan indicates that, although he has some college education, he lacks the medical expertise

necessary to pursue his claims. Nonetheless, the Court finds that Bogan can proceed pro se, at least

for now. His pleadings demonstrate an ability to construct coherent sentences and relay

information to the Court. Bogan appears competent to try this matter without representation at this

time. Once discovery has commenced, if Bogan has significant difficulty, he may refile his motion.

                                          WARDEN OF LAWRENCE

        Because Bogan is seeking injunctive relief, the Clerk shall be DIRECTED to add the

warden of Lawrence, Dr. Deanna Brookhart, in her official capacity, as a defendant in this action.

See FED. R. CIV. P. 17(d) & 21; Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (proper

defendant in a claim for injunctive relief is the government official responsible for ensuring any

injunctive relief is carried out).

        Dr. Brookhart will also be responsible for responding to discovery aimed at identifying

John Does 1-3. See FED. R. CIV. P. 21; Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832

(7th Cir. 2009). Guidelines for discovery will be set by the undersigned judge. Once the names of

the unknown defendants are discovered, Bogan shall file a motion to substitute the newly identified

defendants in place of the generic designations in the case caption and throughout the Complaint.




2
 In evaluating Bogan’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                         5
                                        INJUNCTIVE RELIEF

        Bogan’s request for injunctive relief shall be treated as a request for relief at the close of

the case. If Bogan needs more immediate relief, he should file a motion for a temporary restraining

order and/or preliminary injunction pursuant to Federal Rule of Civil Procedure 65.

                                            DISPOSITION

        IT IS ORDERED that the Complaint (Doc. 1) survives preliminary review pursuant to

28 U.S.C. § 1915A. COUNT 1 will proceed against John Does 1-3 and is DISMISSED against

Wexford Health Sources. In addition, the Clerk of Court is DIRECTED to add Warden Dr.

Deanna Brookhart (official capacity only) as a defendant in the Court’s Case

Management/Electronic Case Filing (“CM/ECF”) system. Brookhart is responsible for

responding to discovery aimed at identifying John Does 1-3 and for carrying out any injunctive

relief that is ordered.

        The Clerk of Court is DIRECTED to terminate Wexford Health Sources from the Court’s

CM/ECF system.

        IT IS FURTHER ORDERED that Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice, and the Motion for Case Status (Doc. 7) and Motion for Case Status

(Doc. 8) are DENIED as moot.

        IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Brookhart

(official capacity only) and, once identified, John Does 1-3: (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), Motion for Temporary

Restraining Order and/or Preliminary Injunction (Doc. 3), and this Memorandum and Order to

each Defendant’s place of employment as identified by Bogan. If a Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

                                                  6
forms were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant,

and the Court will require that Defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       Service shall not be made on the unknown defendants until Bogan has identified them by

name in a motion for substitution of parties. Bogan is ADVISED that it is his responsibility to

provide the Court with the names and service addresses for these individuals.

       IT IS ORDERED that, if a Defendant can no longer be found at the work address provided

by Bogan, the employer shall furnish the Clerk with that Defendant’s current work address, or, if

not known, his or her last-known address. This information shall be used only for sending the

forms as directed above or for formally effecting service. Any documentation of the address shall

be retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Administrative Order No. 244, Defendants need only respond to the

issues stated in this Merit Review Order.

       IT IS ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all

parties consent to such a referral.

       IT IS ORDERED that if judgment is rendered against Bogan, and the judgment includes

the payment of costs under Section 1915, Bogan will be required to pay the full amount of the

costs, whether or not his in forma pauperis application is granted. 28 U.S.C. § 1915(f)(2)(A).




                                                7
       Finally, Bogan is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 28, 2019

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge



                                          Notice to Plaintiff
       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Bogan is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Bogan need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  8
